DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, drawn to a “processing device”, in the reply filed on April 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0044, the paragraph indicates that “[F]igs. 4A and 4B illustrate a longitudinal section of the palette P”.  However, this does not appear to be an accurate representation of what is shown in Figures 4A and 4B.  Looking at Figures 2A and 2B, it is noted that the longitudinal direction of the pallet P would be the direction labeled below in the annotated reproduction of Figure 2B as “L”.  A cross section along a longitudinal axis (extending parallel to line L below) of the pallet P axis and intersecting the pallet P would not have the appearance shown in Figures 4A and 4B (noting the location and configuration of A1, A2, B1 and 5A, 5B shown in Figures 4A-B, for example), and thus, it does not appear to be accurate to indicate that Figures 4A and 4B illustrate a “longitudinal” cross section of the pallet P.

Additionally, throughout the specification, it appears that the term “vice” is used to reference a clamping device/fixture (re element 7).  It appears that all occurrences should be changed to –vise—.  See, for example, the brief description of Figure 3 on page 12; plural occurrences in paragraph 0038; plural occurrences in paragraph 0039; one occurrence (re “vices”) in each of paragraphs 0040 and 0055; one occurrence in paragraph 0074; and one occurrence in paragraph 0086.


[AltContent: textbox (L)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    523
    801
    media_image1.png
    Greyscale





Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “roughing tool for processing the workpiece at the processing position”, as set forth in claim 2 (and it is noted that paragraph 0032 explicitly teaches that the roughing tool is “not illustrated”);
the “final finishing tool for processing the workpiece at the final finishing position”, as set forth in claim 2 (and it is noted that paragraph 0033 explicitly teaches that the final finishing tool is “not illustrated”);
the “control unit”, as set forth in claims 2 and 3; and
the “suction means” of claim 8 (and it is noted that paragraph 0044 explicitly teaches that the suction means is “not illustrated”).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the claim recites “a roughing position for performing roughing on a workpiece”.  However, it is unclear how or in what regard a “position”, per se, is to be considered to be capable of performing the claimed function of “roughing on a workpiece”.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as “a roughing position at which a roughing operation is capable of being performed on a workpiece”.
In claim 1, line 3, the claim recites “a final finishing position for performing final finishing on the workpiece processed at the roughing position”.  However, it is unclear how or in what regard a “position”, per se, is to be considered to be capable of performing the claimed function of “final finishing” on a workpiece.  
In claim 1, lines 5-6, the claim recites “a clamping fixture disposed at the roughing position, and clamping and fixing the workpiece”.  However, it is unclear as set forth in the claim with what “and clamping and fixing the workpiece” is intended to go, i.e., it is unclear as to whether such is being set forth as a functional operation that the clamping fixture is capable of performing, or whether such is attempting to recite a method step within this device claim, which method step does not require the previously-recited “clamping fixture” in order to be met.
In claim 1, lines 7-8, the claim recites “a pin fixture disposed at the final finishing position, and fixing the workpiece by using a pin”.  However, it is unclear as set forth in the claim with what “and fixing the workpiece by using a pin” is intended to go, i.e., it is unclear as to whether such is being set forth as a functional operation that the pin fixture is capable of performing, or whether such is attempting to recite a method step within this device claim, which method step does not require the previously-recited “pin fixture” in order to be met.
In claim 2, line 2, the claim recites “a roughing tool for processing the workpiece at the roughing position”.  However, it is unclear as set forth in the claim what is intended to be or occur “at the roughing position”, i.e., the roughing tool, the workpiece, or the processing of the workpiece via the roughing tool.
In claim 2, line 3, the claim recites “a final finishing tool for processing the workpiece at the final finishing position”.  However, it is unclear as set forth in the claim what is intended to be or occur “at the final finishing position”, i.e., the final finishing tool, the workpiece, or the processing of the workpiece via the final finishing tool.
In claim 3, lines 2-3, the claim recites “wherein the control unit sets a jig origin disposed in a jig for fixing the workpiece as a position reference when the processing is performed at the roughing position”.  Firstly, it is unclear as claimed what is being set forth as “disposed in a jig”, i.e., the jig origin, or the setting thereof.  Additionally, it is unclear as claimed what is being set forth as “for fixing the workpiece”, i.e., the “jig”, or the setting of the jig origin.  Also, it is unclear as claimed with what “as a position reference” is intended to go, i.e., “fixing the workpiece”, the jig origin, the setting of the jig origin, etc.  Additionally, it is unclear as claimed re the limitation “when the processing is performed at the roughing position” whether the claim intends for such to mean that the setting of the jig origin occurs at, for example, the beginning of the roughing, or whether such is intended to merely require that at some point during the roughing, the control unit operates (in some manner) to set the jig origin.  Additionally, the claim mentions a “position reference” in line 3.  However, it is unclear as claimed what this position reference is relative to, i.e., a position reference as compared to what?  
In claim 3, the claim recites “wherein the control unit… sets a workpiece origin disposed in the workpiece as a position reference when the processing is performed at the final finishing position”.  However, firstly, it is unclear as claimed what is being set forth as “disposed in a workpiece”, i.e., the workpiece origin, or the setting thereof.  Also, it is unclear as claimed with what “as a position reference” is intended to go, i.e., “the workpiece”, the workpiece origin, the setting of the workpiece origin, etc.  Additionally, it is unclear as claimed re the limitation “when the processing is performed at the final finishing position” whether the claim intends for such to mean that the setting of the workpiece origin occurs at, for example, the beginning of the finishing, or whether such is intended to merely require that at some point during the finishing, the control unit operates (in some manner) to “set” the workpiece origin.  Additionally, the claim mentions a “position reference” in line 4.  However, it is unclear as claimed what this position reference is relative to, i.e., a position reference as compared to what?  
In claim 3, line 3, “the processing” lacks sufficient clear antecedent basis in the claim, noting that plural “processing” was set forth in claim 2.  Likewise, “the processing” in line 4 of claim 3 lacks sufficient clear antecedent basis in the claim, noting that plural “processing” was set forth in claim 2.  For example, it is unclear as claimed whether “the processing is performed at the roughing position” as recited in claim 3 intends to indicate that all of the processing in both lines 2 and 3 of claim 2 is being recited as being performed at the roughing position.
In claim 4, the claim recites “wherein the workpiece origin is disposed when the processing is completely performed at the roughing position”.  However, “the processing” lacks clear antecedent basis in the claim, noting that plural processing functions were previously recited.  It is further unclear whether “the processing is completely performed at the roughing position” is intended to mean that all of the previously-referenced processing (including roughing and finishing operations) is performed at the roughing position, or whether such merely intends to refer to the entirety of the processing operation at the roughing position.
In claim 4, in the limitation “wherein the workpiece origin is disposed when the processing is completely performed at the roughing position”, it is unclear as set forth in the claim what actions are being set forth as occurring, and when.  For example, it is unclear whether (by the verb “disposed”) such merely intends to indicate that the workpiece origin exists at some point in time when processing is “completely performed” at the roughing position, or whether some verbiage to describe the intended actions is missing in claim 4, i.e., wherein the workpiece origin is disposed where (for example) or how in or what regard (and at a time “when the processing is completely performed at the roughing position”).  Additionally, it is unclear what timeframe is intended via the limitation “when the processing is completely performed at the roughing position”, i.e., at a time when processing at the roughing position is completed (i.e., at the moment of completion), at a time when processing at the roughing position has been completed (i.e., subsequent to the completion), at a time that is during the entirety of the processing at the roughing position, etc.
In claim 6, the claim recites “a support block disposed at the final finishing position, and supporting the workpiece by coming into surface contact with a facing surface of the workpiece”.  However, it is unclear as set forth in the claim with what “and supporting the workpiece by coming into surface contact with a facing surface of the workpiece” is intended to go, i.e., it is unclear as to whether such is being set forth as a functional operation that the support block is capable of performing, or whether such is attempting to recite a method step within this device claim, which method step does not require the previously-recited “support block” in order to be met.  
In claim 8, the claim recites “wherein the support block has a suction piping which is open to a side of the facing surface of the workpiece”.  However, it is unclear whether “a side of the facing surface of the workpiece” is intended to, literally as the claim says, be a side that is of the facing surface of the workpiece (i.e., a side that is a part of the facing surface of the workpiece), or whether “a side of the facing surface of the workpiece” is instead intended to refer to a side of the support block that is open to “the facing surface of the workpiece”.  
Claim 9 recites that “the roughing position has a first processing position for performing the roughing on a front surface of the workpiece, and a second processing position for performing the roughing and finishing on a rear surface of the workpiece”.  However, firstly it is unclear how or in what regard a processing position is to be considered to be capable of performing the function of roughing (re the first processing position that is of the roughing position), or of roughing and finishing (re the second processing position that is of the roughing position).  Additionally, it appears that “the roughing on a front surface of the workpiece” lacks sufficient antecedent basis in the claim, as no roughing that is “on a front surface of the workpiece” was previously recited.  Similarly, the limitation “the roughing and finishing on a rear surface of the workpiece” lacks sufficient antecedent basis in the claim, as no roughing and finishing that are “on a rear surface of the workpiece” were previously recited, and it is further not clear whether or not such finishing is intended to be the finishing previously recited in claim 1, noting that in claim 1, the only finishing recited was mentioned in reference to a “final finishing position”, rather than re the “roughing position”.  
Claim 9 recites that “the final finishing position has a third processing position for performing the finishing on the front surface of the workpiece”.  However, it is unclear how or in what regard a processing position is to be considered to be capable of performing the function of finishing.  Additionally, the limitation “the finishing on the front surface of the workpiece” lacks sufficient antecedent basis in the claim, noting that no finishing that was on a “front surface of the workpiece” was previously recited.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, it is noted that claim 4 depends from claim 3, that claim 3 depends from claim 2, and that claim 2 depends from claim 1. 
That being said, it is noted that claim 2 recites “a roughing tool for processing the workpiece at the roughing position”, and “a final finishing tool for processing the workpiece at the final finishing position”, and that claim 3 recites “wherein the control unit sets a jig origin disposed in a jig for fixing the workpiece as a position reference when the processing is performed at the roughing position, and sets a workpiece origin disposed in the workpiece as a position reference when the processing is performed at the final finishing position”.  
Claim 4 recites “wherein the workpiece origin is disposed when the processing is completely performed at the roughing position”.  As noted in a separate rejection of claim 4 above under 35 USC 112(b), however, “the processing” lacks clear antecedent basis in the claim, noting that plural processing functions were previously recited in the claims.  It is further unclear whether “the processing is completely performed at the roughing position” is intended to mean that all of the previously-referenced processing (including roughing and finishing operations) is performed at the roughing position, or whether such merely intends to refer to the entirety of the processing operation at the roughing position.  In any event, to the extent that the claim intends to now recite that all of the previously-referenced processing (including roughing and finishing operations) is performed at the roughing position, then such would appear to redefine the limitations of claims 2 and 3, which reference the final finishing processing being carried out the final finishing position (rather than at the roughing position).  Thus, it appears that claim 4 may be intending to redefine limitations of claims 2 and 3, rather than including all of the limitations thereof.
Claim 9 depends from claim 1, which recites “a roughing position for performing roughing on a workpiece; a final finishing position for performing final finishing on the workpiece processed at the roughing position; a clamping fixture disposed at the roughing position, and clamping and fixing the workpiece; and a pin fixture disposed at the final finishing position, and fixing the workpiece by using a pin”.  That being said, claim 9 recites that “the roughing position has a first processing position for performing the roughing on a front surface of the workpiece, and a second processing position for performing the roughing and finishing on a rear surface of the workpiece”.  Thus, it appears that claim 9 intends to redefine the roughing position of claim 1 as two positions, and to further redefine the limitations of claim 1 by indicating that “the” finishing (previously mentioned in claim 1 in conjunction with the final finishing position) is instead performed at a second position of the roughing position (rather than at the final finishing position).  Thus, it does not appear that claim 9 includes all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Comment on Claim Interpretation
It is noted that the elected claims in the present application are directed to a processing device, i.e., are “device”/apparatus claims rather than method claims.  That being said, for functional or intended use type limitations such as “for performing roughing on a workpiece” (re claim 1), “for performing final finishing on the workpiece processed at the roughing position” (re claim 1), “for processing the workpiece at the roughing position” (re claim 2), “for performing the roughing on a front surface of the workpiece” and “for performing the roughing and finishing surface on a rear surface of the workpiece” (both in claim 9), to name just a few, it should be kept in mind that all that is necessary to meet such functional or intended use type limitations it for the prior art to be merely capable of performing the claimed function or intended use.  Thus, for example, re claim 1, all that is necessary in order to meet the limitation “a roughing position for performing roughing on a workpiece” is for there to be a “position” (broadly) that is capable of having some sort of roughing operation in some manner be performed thereat.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, for example, U.S. Pat. No. 3,711,082 to Seidenfaden.
Seidenfaden teaches a processing device that includes a machine tool table (such as 1’, shown in Figure 5) to which a fastener plate 2 is configured to be secured.  See Figures 1, 12-13, col. 1, lines 1-7, col. 3, lines 44-56, for example.  Seidenfaden teaches a number of modular structures and arrangements that are attachable in a variety of ways and locations to the plate 2 in order to hold one or more workpieces of a variety of different configurations and shapes.  The fastener plate 2 is provided with a plurality of vertically extending bores 9 (Figure 13; see also Figures 3, 7, 4, and col. 3, line 57 through col. 4, line 12, for example).  The bores 9 are regularly arranged and equidistantly spaced in and along two orthogonal directions in a matrix pattern (having columns identified by 1, 2, 3, etc., shown at one edge of plate 2 in Figures 7 and 13, and rows identified by a, b, c, etc.; see Figure 13, Figure 7, and col. 3, lines 57-67, for example) defining a horizontal coordinate system 4 (Figures 13, 7, 18, and col. 3, line 57 through col. 4, line 12, as well as col. 8, lines 28-39, for example).  
The matrix of bores 9 is traversed by an array of horizontally extending grooves or channels 5, wherein a first group of channels runs parallel to and in between the rows a, b, c, etc., defined by bores 9, and wherein a second group of channels runs parallel to and in between the columns 1, 2, 3, etc., such that each bore 9 is circumscribed by four of these channel sections (of channels 5).  See Figure 7, 13, 12, col. 4, lines 12-23, col. 3, lines 49-52, and col. 6, lines 45-49, for example.  In each intersection of the channels 5, there is a respective vertical bore 34, which bores 34 lead to ducts 3 in the lower surface of plate 2 (Figures 4, 1, 12-13, col. 4, lines 12-48, col. 3, lines 45-56, col. 6, lines 45-49 and 63-68, and col. 7, lines 1-33, for example).  Each of the bores 34 is threaded and can be closed by a corresponding threaded stopper or plugging element 35.  See Figures 3-4, col. 4, lines 30-48, and col. 3, lines 45-68, for example.  The system of ducts 3 leads to a manifold 3’ that connects the ducts 3 to a conduit 3” leading to a vacuum pump or the like to establish low pressure in ducts 3 through the bores 34 that have not been closed off by one of the plugging elements 35.  See Figures 3-4, 7, 12-13, and, for example, col. 4, lines 31-48.  Additionally, an end user can provide sealing elements or strips 6 at desired locations (exactly where and in what configuration depends on the configuration of the workpiece) within the grooves or channels 5 (see, for example, col. 4, lines 23-30 and col. 4, lines 49-68).  The sealing strips 6 are individually placeable and are placed in particular portions of some of the channels 5 to define a closed boundary, delineating an area on the fastener plate 2.  At least some of the bores 34 within the inside of the closed boundary (formed by 6) are kept open (i.e., no plugging element or stopper 35 is provided thereto), and the ones outside of the closed boundary/boundaries are all closed by stoppers 35 (col. 4, lines 49-56), such that when suction is provided (via the aforementioned vacuum pump, conduit 3”, manifold 3’, and the open bores 34), the object/workpiece being clamped is fixed to the plate 2 via suction.  See col. 4, lines 31-68 and particularly lines 56-68.  
All that being said, it is noted that Seidenfaden teaches a modular system that has a variety of elements that can be affixed to plate 2 in order to clamp or aid in the clamping of workpieces of a variety of shapes and configurations.  See, for example, col. 2, lines 1-33, for example, as well as col. 1, lines 54-56, for example.  Additionally, for example, attention is directed particularly to Figures 12-13, in which a further mounting plate 19 is fastened to plate 2 via vacuum or low pressure suction in the manner just described (i.e., via the aforementioned vacuum pump, conduit 3”, manifold 3’, and the open bores 34; see, for example, col. 6, lines 45-49, for example, in addition to at least col. 4, lines 12-68, for example).  The mounting plate 19 is provided with (in addition to bores 9) auxiliary fastener elements, such as 38 and 39, that are bolted thereto (col. 6, lines 50-57, for example).  Details of one of the auxiliary fastener elements 38 are shown in Figures 19 and 20, for example, and details of one of the auxiliary fastener elements 39 are shown in Figures 21 and 22, for example.  See also col. 6, lines 50-57, col. 3, lines 24-28, and col. 8, lines 40-49, for example.
In addition (i.e., additional to the auxiliary fastener elements 38, 39), other propping or supporting elements 12a, 12b, 12c, 13a, 13b are fastened to the plate 19 so as to support, for example, workpieces 10a, 10b.  See Figures 12-13 and col. 6, lines 50-63.  For workpieces like 10a and 10b where it is considered desirable to support and maintain such workpieces by suction, support elements 13a, 13b, for example, are each provided with a respective bore 27 that is in fluid communication (via a corresponding bore in plate 19) with one of the bores 34 in plate 2.  See Figures 12-13 and col. 6, line 63 through col. 7, line 33, and particularly col. 6, line 63 through col. 7, line 6.  
Relating the foregoing to the present claim language, firstly, it is noted that the following is merely one (or more) examples of an interpretation of the reference that is considered to meet the present claim language, but that given the breadth of the present claim language, such is not intended to be an indication that the following represents all interpretations of the reference that would meet the present claim language.
Seidenfaden teaches a processing device (that includes the machine tool table 1’, as described previously).  Regarding claim 5, note that Seidenfaden teaches a “sub-base” 2 installed on a table 1’ (Figures 5-7, 12-13, col. 3, lines 45-56, for example, and the above discussion).  A “jig base” 19 is detachably fixed (via suction from the aforementioned vacuum pump, conduit 3”, manifold 3’, and the open bores 34; see, for example, col. 6, lines 45-49, for example, in addition to at least col. 4, lines 12-68, for example, as well as Figures 12-13) on the sub-base 2.  
Regarding claims 6-8, Seidenfaden teaches a support block, such as, for example, either of elements 13a or 13b, that is (re claim 7) detachably (via suction) fixed to the jig base 19 via suction.  See Figures 12-13 and at least col. 6, line 45 through col. 7, line 33, for example.  The support block 13a or 13b has a suction piping 27 (re claim 8) which is open to a side of the “facing” surface of the corresponding workpiece 10a or 10b.  See Figures 12-13 and col. 6, line 63 through col. 7, line 6, for example.  “Suction means” in the form of a “vacuum pump or the like” (as taught by Seidenfaden; see col. 4, lines 35-44, for example) are provided for suctioning gas via the suction piping 27 (see Figures 12-13, col. 6, line 63 through col. 7, line 33, the above discussion of the operation of Seidenfaden’s device, and also col. 4, lines 31-48, for example).  A workpiece, such as either 10a or 10b, for example, is supported by coming into surface contact with the corresponding support block 13a or 13b.  See Figures 12-13 and col. 6, line 45 through col. 7, line 33, and the above discussion re the operation of Seidenfaden’s device.  
Regarding claim 1, it is noted that the processing device, and particularly the workpiece clamping/fixing arrangement thereof, includes or has an infinite number of “positions”/points/locations (as broadly claimed) at which workpieces can be supported/held.  For example, as broadly claimed, the workpiece 10a shown in Figures 12 and 13 can be considered to be located at one position, and the workpiece 10b shown in Figures 12 and 13 can be considered to be located at another position.  Alternatively, note that there are an infinite number of “positions” or points on the clamping fixture arrangement and at which workpiece 10a is located (and likewise re workpiece 10b).  Alternatively, note that the portion of workpiece 10a supported by 38 is one position, the portion of workpiece 10a supported by 39 is another position, the portion of workpiece 10a that is clamped/fixed/supported by 12a is another position, the portion of workpiece 10a that is clamped/fixed/supported by 12b is another position, the portion of workpiece 10a that is clamped/fixed/supported by 13a is another position, the portion of workpiece 10b supported by 38 is one position, the portion of workpiece 10b supported by 39 is another position, the portion of workpiece 10b that is clamped/fixed/supported by 12c is another position, the portion of workpiece 10b that is clamped/fixed/supported by 42 is another position, and the portion of workpiece 10b that is clamped/fixed/supported by 13b is another position.  All that being said, it is noted that as set forth in claim 1, a “pin” fixture is recited as being “disposed at” the final finishing position, and fixing the workpiece by using a pin.  For example, it is noted that each of the auxiliary fastener elements 38, 38, 39, and 39 fix the workpiece by “using” a “pin”.  See Figure 13, col. 6, lines 50-57, Figures 19-22, col. 8, lines 40-49, and particularly col. 8, lines 50-67, noting the use of pin 47 in the fixing performed via auxiliary fastener elements 38, and particularly col. 8, line 67 through col. 9, line 26, noting the use of pin 54 in the fixing of a workpiece via auxiliary fastener elements 39.  As broadly claimed, the location of any one of the “pin fixtures” 38, 38, 39, or 39 shown in Figure 13, for example, can thus be considered to be “disposed at the final finishing position”, noting that the limitation “a final finishing position for performing final finishing on the workpiece processed at the roughing position” merely requires, broadly, a position at which, in some manner, a “final” finishing operation is capable of being performed on a workpiece (that is capable of having been processed at the roughing position, which roughing position will be addressed in more detail momentarily).  That said, as broadly claimed, the location of any one of the “pin fixtures” 38, 38, 39, or 39, shown in Figure 13, for example, is considered to constitute a “final finishing position” in that a workpiece disposed thereat is considered to be at least inherently capable of having “final finishing” performed thereon, simply by an operator using, for example, a hand tool (such as a router or such as sandpaper) to perform such “final” finishing on a workpiece located thereat.  Alternatively, a machining tool of the machine tool described by Seidenfaden is considered to be at least inherently capable of performing a “final finishing” on the workpiece at the “final finishing position”, simply by having the machining tool perform the final machining operation on a/the workpiece at that final finishing position.  
Regarding the broadly claimed “roughing position for performing rouging on a workpiece”, it is noted that claim 1 also broadly recites “a clamping fixture disposed at the roughing position, and clamping and fixing the workpiece”.  That being said, another other of the clamping fixtures 38, 38, 39, or 39 (i.e., any of 38, 38, 39, 39 besides the one of 38, 38, 39, 39 of Figure 13 that is being considered the claimed “pin fixture disposed at the final finishing position”) is a “clamping fixture”.  Furthermore, each of 12a, 13a, 12b, 12c, 13b, and 42 is also a respective “clamping fixture”.  See Figures 12-13, the above discussion of the operation of the Seidenfaden device, and col. 6, line 45 through col. 7, line 33, for example.  That being said, any one or more of the locations of the foregoing, i.e., any of 38, 38, 39, 39 besides the one of 38, 38, 39, 39 of Figure 13 that is being considered the claimed “pin fixture disposed at the final finishing position”; any of 12a, 13a, 12b, 12c, 13b, and 42, can be considered the claimed “clamping fixture”, and can be considered to be disposed at a “roughing position”, as broadly claimed, in that a workpiece disposed thereat is considered to be at least inherently capable of having “roughing” performed thereon, simply by an operator using, for example, a hand tool to perform such “roughing” on a workpiece located thereat.  Alternatively, a machining tool of the machine tool described by Seidenfaden is considered to be at least inherently capable of performing a “roughing” on the workpiece at the “roughing position”, simply by having the machining tool perform a first “pass” or a non-last machining operation thereat.  
Furthermore, regarding the limitation in claim 1 re the final finishing position being “for performing final finishing on the workpiece processed at the roughing position”, it is noted that the above-described “final finishing position” is capable of having “final” finishing performed thereat on a workpiece that was (also) processed at the aforedescribed roughing position, simply by using either a hand tool or the tooling of the machining center taught by Seidenfaden carry out such machining operations at the aforedescribed locations.  
Note that claim 1 is directed to the processing device rather than to the (non-elected) processing method, and that all that is necessary to meet the functional or intended use type limitations on the various position is that the positions be merely capable of having such functions or intended uses, in some manner, performed thereat.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,711,082 to Seidenfaden, as applied to at least claim 1 above.
Seidenfaden teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
Additionally, regarding claim 2, it is noted that Seidenfaden teaches that the modular workpiece supporting/fastening arrangement can be with a variety of the additional/auxiliary fastening elements in any desired position on the fastener plate (col. 2, lines 1-41, col. 1, lines 54-68, for example).  Seidenfaden teaches additional configurations (i.e., beyond those described above re auxiliary fastener elements 38, 39 that are depicted in more detail in Figures 19-22, for example) of auxiliary fastener elements, such as, for example, those shown in Figures 23-24 and 25-26 (and described in at least col. 8, lines 40-49 and col. 9, line 34 through col. 10, line 40, for example), further enhancing the modularity and adaptability of Seidenfaden’s workpiece supporting/fastening arrangement.  All that being said, it is noted that Seidenfaden further teaches that the fastener plates (having the above-described coordinate systems 4) and the various structures for supporting the individual workpieces can be used in a two-spindle milling machine (Figure 18, col. 8, lines 28-39 and col. 3, lines 22-23), as shown schematically in the planning layout/top view shown in Figure 18.  See Figure 18, noting that the fastener plate 2 on the left (having a coordinate system 4, like that of, for example, Figure 7 and Figure 13) is provided to one milling spindle (having spindle axis 44), and that the fastener plate 2 in the middle (having a coordinate system 4, like that of, for example, Figure 7 and Figure 13) is provided to another milling spindle (having spindle axis 45).  See Figure 18 and col. 8, lines 28-39.  
It is noted that the “coordinate system” 4 for the left fastener plate 2 in Figure 18 is depicted as having at least 11 rows and 11 columns of the holes, as is the middle fastener plate 2 in Figure 18.  See Figure 18.  In other words, thus, each coordinate system 4 of each of the left and middle fastener plates 2 of Figure 18 has at least as many columns of the holes of the coordinate system as the fastener plate depicted in Figure 13, and has more rows of holes of the coordinate system as the fastener plate depicted in Figure 13.  That being said, thus, each of the left and middle fastener plates shown in Figure 18 are configured so as to be capable of accommodating at least clamping structures configured as depicted in Figures 12-13, which were described in detail in the above rejections based on Seidenfaden.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided all of the various clamping arrangements shown in Figures 12-13 of Seidenfaden to each of the left and middle fastening plates 2, 2 of Figure 18 of Seidenfaden, particularly given the reconfigurable nature of Seidenfaden’s clamping arrangement, for the purpose of enabling an end user of the machine tool shown in Figure 18 to machine workpieces configured as shown in Figures 12-13, for example.
It is noted that the milling tool (of the tool spindle having spindle axis 44 in Figure 18) can thus be considered, for example, a “roughing” tool (as broadly claimed) that is capable of performing the claimed function or intended use of “processing the workpiece at the roughing position”, and that the milling tool (of the tool spindle having spindle axis 45 in Figure 18) can thus be considered, for example, a “final finishing tool” (as broadly claimed) that is capable of performing the claimed function or intended use of “processing the workpiece at the final finishing position”.  In a configuration of Figure 18 in which all of the various clamping structures shown in Figures 12-13 are provided to each of the left and middle fastening plates 2, 2, as just described, note that the tool (of the tool spindle having spindle axis 44) is at least inherently capable of performing a “roughing” operation (as broadly claimed), such as a first material removal operation, on a workpiece that is “at” a “roughing position” at which one (or more) of the “clamping fixtures” (i.e., any one or more of 38, 38, 39, 39, and/or any of 12a, 13a, 12b, 12c, 13b, and 42 on the left fastening plate, can be considered the claimed “clamping fixture”) is located on the left fastening plate in Figure 18, simply by operating the tool (of the tool spindle having spindle axis 44) to perform a first (and thus “roughing”, for example, as broadly claimed) machining operation on such a workpiece.  Additionally, in a configuration of Figure 18 in which all of the various clamping structures shown in Figures 12-13 are provided to each of the left and middle fastening plates 2, 2, as just described, note that the tool (of the tool spindle having spindle axis 45) is at least inherently capable of performing a “final” finishing operation (as broadly claimed), such as a material removal operation that is subsequent to the first machining operation or cut or pass, on a workpiece that is “at” a “final finishing position” at which one of the “pin fixtures” (i.e., the one of 38, 38, 39, 39 of Figure 13 that is being considered the claimed “pin fixture disposed at the final finishing position”) is located (on the middle fastening plate in Figure 18), simply by operating the tool (of the tool spindle having spindle axis 45) to perform a machining operation on a workpiece that is not the first machining operation on that workpiece (and thus is a “final” finishing operation, for example, as broadly claimed).  Note that such tool (of the tool spindle having spindle axis 45) is inherently capable of processing a same workpiece that was machined by the tool of the tool spindle having axis 44 at least simply by first having the tool of the tool spindle having axis 44 machine a workpiece mounted on the left fastening plate 2 of Figure 18, then having an operator unclamp such workpiece and move it to the middle fastening plate of Figure 18 to use the tool of the tool spindle having spindle axis 45 subsequently machine such workpiece.
However, Seidenfaden is silent as to whether the milling machine shown in Figure 18 is operated under the control of a “control unit”, and thus, does not explicitly teach “a control unit that controls the roughing tool and the final finishing tool” as set forth in claim 2.
However, Examiner takes Official Notice that the use of numerical control (and accordingly, a “control unit” for achieving the numerical control) in machining devices, to control all of the various movements of the relatively moving parts, is extremely well-known and widely used, for the purpose of achieving the well-known benefits of increasing accuracy (and thus precision of the machine parts), and making the machine easier to operate, and making the machine operate in a more repeatable fashion, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the milling machine taught by Seidenfaden with a control unit that controls the tools of the tool spindles (having spindle axes 44, 45, as discussed previously), as is well-known, for the purpose of achieving the well-known benefits of increasing accuracy (and thus precision of the machine parts), and making the machine easier to operate, and making the machine operate in a more repeatable fashion, for example
Regarding claim 9, it is noted that for the set-up in which all of the clamping/support structures shown in Figures 12-13 are provided to each of the left and middle fastener plates 2, 2 shown in Figure 18 (as described above re claim 2), for example, (and as such is best understood in view of the above issues with respect to 35 USC 112) the aforedescribed “roughing position” {e.g., in a configuration of Figure 18 in which all of the various clamping structures shown in Figures 12-13 are provided to each of the left and middle fastening plates 2, 2, as just described, a “roughing position” at which one or more of the “clamping fixtures” (i.e., any of 38, 38, 39, 39 on the left fastening plate, and/or any of 12a, 13a, 12b, 12c, 13b, and 42 on the left fastening plate, can be considered the claimed “clamping fixture”} on the left fastening plate (of Figure 18) can be considered to be large enough (as broadly claimed) to encompass/include plural ones of the aforedescribed clamping fixtures (any plurality of 38, 38, 39, 39, 12a, 13a, 12b, 12c, 13b, 42, on the left fastening plate re Figure 18), so as to be considered to include plural “processing positions” at which the claimed functions or intended are capable of occurring.    
For example, considering the fixture 38 that is shown in Figure 13 as supporting workpiece 10a, and that is provided to the left fastener plate 2 of Figure 18, in combination with the fixture 39 that is shown in Figure 13 as supporting workpiece 10a, can collectively be considered to define the claimed “roughing position” (including a “clamping fixture”, such as one of 38 or 39, and at which a “roughing” or first, for example, operation is capable of being carried out by a tool mounted to the tool spindle having spindle axis 44), as broadly claimed, and which “roughing position” has a “first processing position”, such as at 39 (supporting 10a in Figure 13), at which the “roughing” can be performed on a “front” surface of the workpiece (as broadly claimed), with respect to the perspective of someone located at Frame of Reference “F” labeled in the annotated reproduction of Figure 13 below, for example (see below).
[AltContent: textbox (Frame of Reference “F”)][AltContent: textbox (rear)][AltContent: textbox (Front)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    285
    377
    media_image2.png
    Greyscale



Additionally, the aforementioned overall “roughing” position (defined by, for example, the 38 and 39 that support the workpiece 10a in Figure 13) of the left fastener plate 2 of Figure 18 can also be considered to include a “second processing position”, such as at 38 (supporting 10a in Figure 13), at which a finishing operation (such as the last operation performed on the workpiece by the tool held by the tool spindle having the spindle axis 44 at the left fastener plate 2 of Figure 18) is capable of being carried out on a “rear” (as shown in Figure 13 above) surface of the workpiece such as 10a, simply by operating the tool held by the spindle having spindle axis 44 so that such operation is the last one performed at the left fastener plate (re Figure 18) by the tool held by the spindle having axis 44, for example.
Alternatively, the aforementioned “roughing” position of the left fastener plate 2 of Figure 18 (provided with all of the various clamping structures of Figures 12-13 as discussed above) can be considered to include a “first” roughing position, such as the position at which the left 38 and 39 of Figure 13 are located, and a “second” processing position, such as the position at which the right 38 and 39 of Figure 13 are located, or a second processing position at which identical structure and configuration of the left 38 and 39 and 12a, 12b, and 13a are also provided at the right half of fastener plate 2 so that identical workpieces are capable of being supported (in place of the configuration shown for supporting workpiece 10b).  Note that the aforementioned roughing and finishing operations (recited in lines 3-5 of claim 9) are capable of being carried out by the tool held by the spindle having axis 44 (re Figure 18) at the indicated first and second positions simply by operating the tool in such a manner to perform such operations (i.e., by performing a first and thus “roughing” operation at the first processing position, and performing a subsequent or last and thus “finishing” operation at the second processing position) on the indicated surfaces of the workpiece, simply by moving the workpiece from the left clamping arrangement to such a right clamping arrangement and working on the appropriate front or rear surface of the workpiece (with front and rear as labeled above, for example).
Furthermore, such a workpiece is at least inherently capable of being moved (at least manually) to a “third” processing position, i.e., any of the positions on the middle fastener plate 2 of Figure 18 at which the “front” (re Figure 13 above) pin fixture 39 for supporting a workpiece like 10a is located, and at which position a “finishing” operation is at least inherently capable of being carried out by the tool held by the spindle having spindle axis 45, simply by operating such tool as the last operation at that fastener plate 2 on the indicated workpiece, and which operation is on a “front” surface of the workpiece 10a (“front” re annotated Figure 13 above).
However, Seidenfaden does not explicitly teach any automated arrangement for handling the workpieces, such as to provide them to or remove them from the left and middle fastener plates shown in Figure 18.
However, Examiner takes Official Notice that the use of “transport means” such as an articulated handling robot that is capable of handling workpieces to move them around as desired in a machining arrangement such as to and from machines, or to and from one location in a machine to or from another location in the machine(s), is extremely well-known and widely used in machining and manufacturing for the well-known purpose of reducing the amount of physical labor required in order to operate the machining facility, and for the well-known purpose of saving on manufacturing time.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machining arrangement of Seidenfaden with a “transport means” such as an articulated handling robot that is capable of handling workpieces to move them around as desired in a machining arrangement such as to and from machines, or to and from one location in a machine to or from another location in the machine(s), as is well-known, in a manner so as to enable the robot to grip and provide or remove workpieces to and/or from each of the left and middle fastener plates of Figure 18 of Seidenfaden, for the well-known purpose of reducing the amount of physical labor required in order to operate the machining facility, and for the well-known purpose of saving on manufacturing time.  Note that such a robot would thus resultantly be capable of performing the claimed function of transporting a workpiece between various positions on each of the left and middle fastener plates 2, 2 of Figure 18, as well as between the left and middle fastener plates 2, 2, of Figure 18.  
Claims 3-4 are, and claim 2 alternatively is, as best understood in view of the above rejections based on 35 USC 112, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,711,082 to Seidenfaden, as applied to at least claim 1 (or claims 1-2) above, and further in view of, for example, U.S. Patent Application Publication No. 2010/0063617 to Mori et al. (hereinafter, “Mori”).
Seidenfaden teaches all aspects of the presently-claimed invention as were described in the above rejection(s) based thereon.
Regarding claim 2, as noted above, Seidenfaden teaches all aspects of claim 2 as described above, except is silent as to whether the milling machine shown in Figure 18 is operated under the control of a “control unit”, and thus, does not explicitly teach “a control unit that controls the roughing tool and the final finishing tool” as set forth in claim 2.
Regarding claim 3, Seidenfaden given that Seidenfaden does not teach the aforementioned “control unit”, thus, Seidenfaden does not teach “wherein the control unit sets a jig origin disposed in a jig for fixing the workpiece as a position reference when the processing is performed at the roughing position, and sets a workpiece origin disposed in the workpiece as a position reference when the processing is performed at the final finishing position”.
Furthermore, regarding claim 4, Seidenfaden does not teach “wherein the” (aforementioned) “workpiece origin is disposed when the processing is completely performed at the roughing position”.  
That said, attention is directed to Mori.  Mori teaches a machine tool 50 (Figure 2, paragraph 0047, for example) having a control device 62 (Figures 1-2, paragraphs 0049-0050, for example) and a machining state checking apparatus 1 (Figure 1, paragraph 0046), which 62 and 1 collectively constitute a “control unit” (see Figures 2, 1, paragraphs 0049-0050, for example).  The machine tool 50 includes a tool spindle 55 to which a machining tool T is mounted so as to machine a workpiece W mounted on a jig/pallet/table via fixture elements 56a.  See Figures 2 and 3a-c, for example, as well as at least paragraphs 0047-0048, for example.  The workpiece W undergoes a first (i.e., “roughing”) machining operation to have portion W1 machined therein, and a second (i.e., “finishing”, since it is a second or subsequent operation, as broadly claimed) machining operation to have portion W2 machined therein.  See Figures 3a-c, as well as paragraph 0048, for example.  The control unit 62+1 controls operation of the tool T and tool spindle 55 (and all of the other moving parts of the machine tool 50).  See Figure 1 and also at least paragraphs 0046-0050, for example.
In the model data storage section 13 of the control unit 62+1 (Figure 1) is stored or “set”  model data of the entire machine tool 50, including model data of the table 56, as well as model data of the workpiece W fixed on the table 56, and model data of the fixture elements 56a provided on the table 56 for fixing the workpiece W.  See Figures 2, 3, 1, and, for example, paragraphs 0046 and 0055, for example.  Note that this model data is “previously generated”, i.e., prior to machining.  See paragraph 0055.  All of the aforementioned pre-stored or “set” model data is thus already existent or “disposed” at/by the time the machining at positions W1 and W2 occurs.  Such model data is considered to include/constitute, among other things, “origin”/position reference of both a workpiece W and a jig 56 and/or (jig) 56a (noting that such model data includes, as discussed previously, model data of table 56, model data of fixture elements 56a, and model data of workpiece W).  
Note that such model data is additionally/alternatively used as a position reference at the claimed times, given that Mori teaches that a comparison or reference of actual image data of each of 56, 56a, W is carried out at the claimed times.  See at least paragraphs 0053, 0055-0061, 0067, 0070-0079, and 0085, for example.  
Furthermore, it is noted that Mori teaches that any machine tool 50 can be used (paragraph 0085).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool taught by Seidenfaden with the control unit 62+1 taught by Mori that controls the operation of the tooling and all other moving parts of the machining device as taught by Mori, and that functions as set forth in claims 3-4 to have both a “jig origin” and a “workpiece origin” as a position reference for all of the various processing at any processing position of Seidenfaden, for the purposes of increasing the automation of Seidenfaden’s device, thus saving labor and improving productivity (as taught by Mori in paragraphs 0002-0003, for example), and for the purpose of increasing the ability of a single operator to monitor problems that may occur in machining by providing an arrangement that checks whether a workpiece or workpiece fixture is shifted, for example, as taught by Mori in, for example, paragraphs 0004-0008, for example.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, see Figure 1 of U.S. Pat. No. 6,328,507 to Shoda, noting plural tools and plural workpieces (Wa, Wb, Wd) located at plural “positions” and/or noting plural worktables 20, 20 at plural “positions”, for example, re the breadth of, for example, claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
June 16, 2022